.r    ''h
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page l of 1   9
                                                 UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November l, 1987)
                                      v.

                               Yovani Millan-Millan                                 Case Number: 3:19-mj-21597

                                                                                    Anthonv Edw
                                                                                    Defendant's Attorney


     REGISTRATION NO. 62315408
                                                                                                                        APR 1 5 2019
     THE DEFENDANT:
      lz:J pleaded guilty to count(s) 1 of Complaint                                                         cuo;;~.'.(,1. 1. '   '"   ·,T;:;:•:,m~R~\JIA
                                                                                                                                            •• ,:•<:PUTY
      D was found guilty to count(s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                             Nature of Offense                                                     Count Number(s)
     8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                            1
      D The defendant has been fo1,1nd not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                     dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                            ®. TIME SERVED                    D    ---~---
                                                                                                                            days

      lz:J   Assessment: $10 WAIVED lz:J Fine: WAIVED
      lz:J   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the    defendant's possession at the time of arrest upon their deportation or removal.
      D      Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monda~ril      15, 2019
                                                                                  Date of Imposition of Sentence ·

                                       .
                         ....,-".~.........- ~
     Received         ?"·cs
                    ~D~U~SM~--------
                                                                                  H
                                                                                  UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                              3:19-mj-21597
